        Case 4:19-cr-00136-CLR Document 12 Filed 08/25/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                  ) CR 419-136
                                          )
                 v.                       )
                                          )
ELYSE R. WILLIAMS                         )


                               ORDER OF DISMISSAL

      The motion of the government for an order dismissing, without prejudice, the

information against ELYS R. WILLIAMS is GRANTED. The information is hereby

dismissed without prejudice.

      So ORDERED, this WK day of $XJXVW 2020.



                                   ______________________________________
                                   __________
                                           _ _________________
                                                            _ ___
                                   CHRISTOPHER
                                   CH
                                    HRI
                                      R STTOPHER L. RAY
                                           OP
                                   UNITED STATEST S 0$*,675$7(-8'*(
                                            STATE    0$*,675$
                                   SOUTHERN DISTRICT OF GEORGIA
